DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al (US 20180154774).
Regarding claim 1, PARK discloses a method of controlling an integrated control unit (abstract), the method comprising: recognizing a first detachable control device 900 attached to a first attachment position among at least one attachment position provided at an attachment unit 800 (Figure 16A-24; paragraph 14-24, 289-295); establishing a first data path with the first detachable control device (paragraph 328-341); transmitting information about a first function to be controlled corresponding to the first attachment position to the first detachable control device through the first data path (paragraph 328-341); and upon receiving first manipulation information from the first detachable control device, controlling the first function based on the first manipulation information (paragraph 328-341).
Regarding claim 10, PARK discloses a non-transitory computer-readable recording medium having a program recorded thereon (abstract), the program configured to direct a processor to perform acts of: recognizing a first detachable control device 900 attached to a first attachment position among at least one attachment position provided at an attachment unit 800 (Figure 16A-24; paragraph 14-24, 289-295); establishing a first data path with the first detachable control device (paragraph 328-341); transmitting information about a first function to be controlled corresponding to the first attachment position to the first detachable control device through the first data path (paragraph 328-341); and upon receiving first manipulation information from the first detachable control device, controlling the first function based on the first manipulation information (paragraph 328-341).
Regarding claim 11, PARK discloses a vehicle function control system (abstract), comprising: a wireless transceiver (paragraph 328-331); an attachment unit 800 comprising at least one attachment position (Figure 16A-24; paragraph 14-24, 289-295); and a controller configured to: when recognizing a first detachable control device 900 attached to a first attachment position among the at least one attachment position, establish a first data path with the first detachable control device using the wireless transceiver, transmit information about a first function to be controlled corresponding to the first attachment position to the first detachable control device through the first data path, and when receiving first manipulation information from the first detachable control device, control the first function based on the first manipulation information (paragraph 328-341).
Allowable Subject Matter
Claims 2, 12 and dependents are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior Art of record alone or in combination fail to disclose receiving, through the first data path, recognition information on a second detachable control device which is stacked on the first detachable control device; and establishing a second data path with the second detachable control device based on the received recognition information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624